Citation Nr: 0021875	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-05 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for post-
traumatic stress disorder.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke Virginia.  

The veteran originally requested a Central Office hearing in 
May 1999.  He was scheduled for his hearing in July 2000 and 
notified of the hearing date in May 2000.  However, the 
veteran later withdrew his request in writing in July 2000.  
Accordingly, the Board will proceed to adjudicate the 
veteran's claims based on the evidence of record.  38 C.F.R. 
§ 20.702(e) (1999).


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims for higher ratings for his PTSD and bilateral hearing 
loss are plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); see also 
Fenderson (Possibility of staged disability ratings for an 
initial claim).  As such, VA has a duty to assist in the 
development of his claims.

The veteran was afforded a VA PTSD examination in October 
1998.  The veteran was diagnosed with PTSD that was related 
to service, and assigned a Global Assessment of Functioning 
Score of 80.  As a result of the examination findings and the 
veteran's receipt of the Combat Infantryman Badge and Army 
Commendation Medal with Combat "V", he was granted service 
connection for PTSD, effective June 2, 1998.  He was assigned 
a noncompensable rating.  

The veteran disagreed with his noncompensable rating and 
submitted a report from C. L. Koah, a licensed certified 
counselor.  The report, dated in February 1999, assigned a 
GAF score of 50.  The veteran's PTSD disability rating was 
increased to 30 percent, effective June 2, 1998.  

In support of his claim for higher ratings for his bilateral 
hearing loss, the veteran submitted the results of audiograms 
from L. Cowley, M. D., dated in January and September 1998.  
The audiograms from Dr. Cowley did not contain a clear 
interpretation of the correlation between frequencies tested 
and level of hearing loss in decibels at each respective 
frequency.  These should be referred to the appropriate 
medical personnel so that a proper interpretation may be 
obtained and the evidence evaluated.  

The Board notes that during the pendency of the veteran's 
appeal, the VA revised the criteria for evaluating Diseases 
of the Ear and Other Sense Organs, effective June 10, 1999.  
64 Fed. Reg. 25202-210 (1999).  The RO has not yet had an 
opportunity to evaluate the veteran's disability under the 
amended regulations.  Accordingly, on remand, the veteran's 
claim for a higher rating must be adjudicated under both the 
prior and amended regulations.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312- 313 (1991) (where the law or regulations 
change while a case is still pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary).

In light of the above developments, the veteran's case is 
REMANDED for the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claims.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  

2.  The January and September 1998 
private audiograms must be referred to 
the appropriate medical personnel for an 
interpretation.  The interpretation 
should provide a description of the level 
of hearing loss in decibels for each 
tested frequency.  If any additional 
private audiograms are associated with 
the claims file as a result of actions 
taken in paragraph 1, they should also be 
submitted for appropriate interpretation 
if necessary.

3.  The veteran should be afforded a VA 
audiology examination for the purpose of 
ascertaining the current nature and 
extent of his service-connected bilateral 
hearing loss.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  The examination 
report must include a complete rationale 
for all opinions expressed.  The 
examination report should be typed.

4.  The RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination by a psychiatrist in order to 
determine the nature and extent of his 
service-connected PTSD.  All necessary 
tests and studies should be accomplished 
and all findings reported in detail.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.  The 
examiner must also comment on the extent 
to which the veteran's service-connected 
PTSD affects occupational and social 
functioning.  A multi-axial assessment 
should be conducted, and a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V 
(Global Assessment of Functioning (GAF) 
score), with an explanation of the 
numeric code assigned, is to be included.  
The claims folders with a copy of this 
remand must be made available to the 
physician for review in conjunction with 
the examination. 

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.  If 
the benefits sought are not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

